United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3263
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                                Carlos Exinia, Jr.

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                              Filed: October 14, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Carlos Exinia appeals the sentence imposed by the district court 1 after he
pleaded guilty to drug and firearm offenses. His appointed counsel has moved for
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
(1967) (describing the duties of appointed counsel when counsel concludes that a
direct criminal appeal is frivolous and moves to withdraw). Exinia has filed motions
for appointment of counsel.

       Upon careful review, we conclude that the brief filed by Exinia’s counsel falls
short of the requirements of Anders. Although the brief identifies potential issues,
instead of identifying possible arguments for reversal, it offers only arguments in
favor of affirming the district court. We have been clear that “Anders ‘briefing must
be done as an advocate,’” Evans v. Clarke, 868 F.2d 267, 268 (8th Cir. 1989)
(citation omitted), and, that “[c]ounsel [does] not act as an advocate for [appellant]
when he brief[s] all issues in favor of the government and conclude[s appellant’s]
claims [are] meritless.” Robinson v. Black, 812 F.2d 1084, 1086 (8th Cir. 1987).

       Counsel’s motion to withdraw is denied and appellant’s counsel is ordered to
file, within 30 days, a brief which complies with the requirements of Anders.
                         ______________________________




                                        -2-